Title: To Thomas Jefferson from Henry Dearborn, 14 July 1804
From: Dearborn, Henry
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  War Department July 14th. 1804
               

               I have the honor of proposing for your approbation the following persons for appointments in the Army of the United States viz Augustus Chouteau, Charles Gratiot, and Louis Loramee to be Cadets in Artillery also Pascall Vincent
               Accept Sir the Assurances of my high respect and consideration
               
                  H. D.
               
            